Metcalf, J.
As we understand these exceptions, the case was tried on the question whether Brastow obtained the wagons from the plaintiff by fraud, and the jury found that he did. Brastow, therefore, acquired no property in the wagons, which his attaching creditor can hold against the plaintiff. Buffington v. Gerrish, 15 Mass. 156. Ayers v. Hewett, 19 Maine, 281. Bussing v. Rice, 2 Cush. 48. The instruction as to the defendant’s justifying under a writ of attachment, was therefore immaterial, and not a subject of exception.
The evidence of other frauds practised by Brastow, about the same time, was rightly admitted, according to the decision in Rowley v. Bigelow, 12 Pick. 307. Exceptions overruled.